Holmes, J.,
dissenting. I am in agreement with the commentary of Justice Locher in his foregoing dissent, but believe it necessary to particularize the facts of this case upon which I rely in disagreeing with the majority. It would seem to me in reviewing the language of the charter provisions of the city of Cleveland pertinent here, i.e., Sections 51 and 200, that the city council had timely performed all of the duties required in order to place this initiative petition upon the ballot.
Section 200 of the Cleveland City Charter states, in pertinent part:
“When ten (10) days and two regular meetings of the Council have passed after the filing of a petition fulfilling the requirements of this section, then the Council shall forthwith provide the ordinance for the submission to the electors of the proposed amendment to this Charter.”
Assuming an interpretation of the time frame established above most advantageous to relators’ position, March 9,1984 was the first date that council could have passed the required ordinance, i.e., council must allow the passage of ten days and the occurrence of two regular meetings after the filing of the petition before it can act. Assuming the regular meeting of council held Monday, February 27, 1984, the date the petition was filed, qualifies as one of the two required regular meetings of council, the two-meeting requirement was fulfilled by March 6, 1984, because council held a regular meeting on Monday, March 5, 1984. However, the requirement that ten days must pass after filing of the petition waá not met until March 8, 1984. The first day after filing the petition was February 28, 1984, and the tenth day having passed after filing would bring us to March 9,1984. Accordingly, March 9,1984 was, at best, the first day that council could have passed the ordinance.
Regular meetings of council, other than during the months of July and August, are held every Monday evening. Rules 3 and 4 of the Rules of Order *175Governing the Council of the City of Cleveland. The first regular meeting of council, after the running of the time frame discussed above, occurred on March 12, 1984. At that meeting, Ordinance No. 541-84, submitting the proposed charter amendment to the electors, was introduced and passed. It seems clear that council acted forthwith in providing for the submission of the proposed charter amendment to the electors.
The relators seek a writ of mandamus in this action, and it is the well-recognized law of this state that such a writ will not be granted in the absence of a showing that there has been a clear default by the public official or officers in carrying out their mandated public duties. State, ex rel. H. P. Clough & Co., v. Commrs. (1881), 36 Ohio St. 326, 331; State, ex rel. Willis, v. Sheboy (1983), 6 Ohio St. 3d 167, paragraph two of the syllabus.
Relators seek to compel respondents to submit the proposed amendment to Section 116 of the charter to the electors on May 8, 1984, rather than on June 26, 1984. Relators claim that this duty flows from the fact that relators filed an initiative petition with the clerk of council on February 27, 1984.
However, as discussed above, respondents have timely and fully performed all present existing duties resulting from the filing of relators’ petition. There has been no showing that the respondents have not acted timely in submitting the proposal to the electorate. This being so, there is no clear right for the issuance of the writ. For this court to do so again impermissibly vaults the judiciary into legislative, or councilmanic, affairs, a position into which this court should not launch itself.
Accordingly, I would deny the writ.